                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

ROGER D. MAGEE                                            CIVIL ACTION

VERSUS                                                    NO. 14-1986

WALTER P. REED ET AL                                      SECTION "B"(1)

                             ORDER AND REASONS

      Defendant, Walter P. Reed, in his official capacity, filed a

motion   to   strike   impertinent       and   immaterial      matter    from

plaintiff’s complaint and first amended complaint. Rec. Doc. 176.

Plaintiff timely filed a response in opposition. Rec. Doc. 185.

For the reasons discussed below,

      IT IS ORDERED that the motion to strike is DISMISSED as MOOT.



FACTUAL BACKGROUND AND PROCEDURAL HISTORY

  This case arises out of the March 28, 2014 arrest of Roger D.

Magee (“Plaintiff”). The facts surrounding the case are summarized

in a previously issued order (Rec. Doc. 88). However, the facts

and   procedural   history    relevant    to   the   instant    motion   are

summarized here.

  Plaintiff, Roger Magee (“Magee”), filed suit on August 29, 2014

against several defendants including Walter Reed (“Reed”), the

former Washington Parish District Attorney for the 22nd Judicial

District, Jerry Wayne Cox (“Cox”), a Pentecostal Minister in

Franklinton, Louisiana, Randy Seal, Sheriff of Washington Parish,
and several Washington Parish Sheriff Officers, alleging a free

speech retaliation claim and false imprisonment pursuant to 42

U.S.C. §1983.

  On March 13, 2015, Reed filed a rule 12E Motion for More Definite

Statement. Rec. Doc. 14. Later, parties filed a joint motion for

entry of consent order on the           motion for more definite statement.

Rec. Doc. 21. As a result, this court granted the joint motion and

dismissed the motion for a more definite statement. Rec. Doc. 22.

Plaintiff filed a first amended complaint with jury demand on May

1, 2015. Rec. Doc. 23. On May 19, 2015, both Reed and Cox,

individually, filed and were granted an extension of time to answer

the amended complaint. Rec. Doc. 24,25,26. Cox answered the amended

complaint on June 9, 2015. Rec. Doc. 27.

  On June 15, 2015, Reed filed a motion to dismiss for failure to

state a claim. Rec. Doc. 29. On August 19, 2015, this Court granted

the    motion,   dismissing       all   claims   against   Reed,    finding   (1)

plaintiff’s false arrest and First Amendment retaliation claims

were    barred   by   Heck   v.    Humphrey,     512   U.S.   477   (1994),   (2)

plaintiff’s excessive force claim failed to show that the actions

of the arresting officers were in some way caused by Reed and

plaintiff failed to satisfy his burden of showing that Reed was

not entitled to qualified immunity, (3) plaintiff’s due process

claim related to bond failed to show that Reed was “causally

connected”   to   plaintiff’s       bail   problems,    and   (4)   plaintiff’s
Monell claim failed to show that any of the supposedly improperly-

trained district attorneys participated in the claims brought

against plaintiff. Rec. Doc. 37. Plaintiff appealed the Order and

Reasons. Rec. Doc. 40.

  On July 22, 2015, defendant Officers and defendants Mike Haley,

Miller, and Seal filed a motion for partial judgment on the

pleadings or for partial summary judgment. Rec. Doc. 34. On August

31, 2015, the same defendants filed a motion for summary judgment.

Rec. Doc. 38. On October 19, 2015, this court granted both motions.

Rec. Doc. 49. Specifically, we found that the claims for false

arrest, false imprisonment, and free speech retaliation previously

dismissed    against   Reed     must   also     be    dismissed      against   these

defendants pursuant to Heck. Id. at 9-15. Similarly, plaintiff’s

Monell claims for false arrest and false imprisonment were found

to be Heck-barred and were accordingly dismissed. Id. at 18-20.

Nonetheless, we found that plaintiff’s excessive force claims,

including his Monell claims based on excessive force, were not

barred by Heck; therefore, the motion to dismiss/motion for summary

judgment    was   denied   to   the    extent    it    sought     to    dismiss    the

excessive force claims against these defendants. Id. at 15-17, 20.

The   claims   for   battery    and    excessive       force    in     violation   of

Louisiana law were dismissed as duplicative with plaintiff’s §

1983 excessive force claims. Id. at 17-18. Finally, plaintiff’s

procedural due process claims for denial of bail were dismissed
because there was no evidence to suggest that defendants were in

any way related to plaintiff’s denial of bail. Id. at 20-24.

  On September 14, 2015, Cox filed a motion for judgment on the

pleadings or, alternatively, a motion for summary judgment. Rec.

Doc. 39. On October 28, 2015, this court granted the motion and

dismissed plaintiff’s claims against Cox with prejudice. Rec. Doc.

54. Specifically, we found that plaintiff’s claims for false arrest

and imprisonment and for free speech retaliation were barred by

Heck. Id. at 10-15. Plaintiff’s claims for excessive force failed

because they did not show how Cox was “causally connected” to the

claim. Id. at 15-16. Finally, plaintiff’s claims for battery and

excessive force under Louisiana law were dismissed as duplicative.

Id. at 16-17. Plaintiff appealed the Order and Reasons. Rec. Doc.

56.

      On December 9, 2015, this court granted plaintiff’s motion to

stay pending the outcome of his appeals (Rec. Docs. 40, 56). Rec.

Doc. 58. On January 22, 2016, the Fifth Circuit found that it

lacked jurisdiction over the appeals, because this court had not

disposed of all claims and parties before the appeals were filed.

Rec. Doc. 59 at 2. On March 17, 2016, the stay was lifted, and

trial was set for March 17, 2017. Rec. Doc. 63.

      On December 29, 2016, a second motion for summary judgment

was filed by defendant officers and defendants Haley, Miller, and

Seal. Rec. Doc. 76. On March 9, 2017, this court granted the second
motion for summary judgment in part by dismissing with prejudice

the plaintiff’s claims for inadequate medical care because we

found that plaintiff failed to (1) allege a proper claim for

unconstitutional    conditions      of   confinement   or    a   sufficiently

serious injury; or (2) submit adequate evidence of deliberate

indifference. Rec. Doc. 88. This court further ordered that the

plaintiff’s claim for excessive force survived. Id.

     On   March   24,   2017,   a   joint   stipulation     of   dismissal   of

plaintiff’s claims against Officers Brumfield, Nesmith, and Miller

was filed. Rec. Doc. 112. A jury trial begun on March 27, 2017 and

ended on March 28, 2017. Rec. Doc. 115 and 116. This court entered

a final judgment in favor of all defendants dismissing all claims

pursuant to the jury verdict, Order and Reasons granting Reed’s

motion to dismiss, Order and Reasons granting Cox’s motion for

judgment on the pleading and the joint stipulation of dismissal

against Brumfield, Nesmith and Miller. Rec. Doc. 121.

     On April 27, 2017, plaintiff appealed the Order and Reasons

granting Reed’s motion to dismiss for failure to state a claim,

the final judgment, and the Order and Reasons granting Cox’s motion

for judgment on the pleadings. Rec. Doc. 122. On January 30, 2019,

the Fifth Circuit       reversed the judgment of this court as to the

plaintiff’s claims against Reed (in both his official and personal

capacitates) for false imprisonment, free speech retaliation and

procedural due process violations, and against Cox for free speech
retaliation. Rec. Doc. 132. The Fifth Circuit remanded the case to

this court for further proceedings and found that this court erred

in relying on Heck in dismissing the plaintiff’s free speech

retaliation claim against Cox and the plaintiff’s free speech

retaliation and false imprisonment claims against Reed because the

plaintiff’s claims stem not from his arrest but from his denial of

bail. Id. at 4. The Fifth Circuit further found this court erred

in dismissing the plaintiff’s procedural due process claim against

Reed by improperly resolving a genuine dispute of material fact at

the summary judgment stage. Id. at 5. Jury trial was set for

November 11, 2019 but was later continued to             March 5, 2020 by

order granting a motion to continue. Rec. Doc. 136, 149, and 150.

     Defendant, Reed (in his official capacity), filed the instant

Federal   Rule   of   Civil   Procedure   Rule   12(F)   motion   to   strike

impertinent and immaterial matter from plaintiff’s complaint and

first amended complaint alleging that the complaint and first

amended complaint embody claims that were dismissed by this court

and not appealed to the Fifth Circuit. Rec.Doc. 176. Plaintiff

filed a response in opposition arguing not only is the motion

untimely but that the information contained in the complaint is

justified. Rec. Doc. 185.
LAW AND ANALYSIS

      Fed.R. Civ. Procedure 12(f) standard

      A motion to strike filed pursuant to Federal Rule of Civil

Procedure 12(f) provides that a “court may strike from a pleading

an insufficient defense or any redundant, immaterial, impertinent,

or scandalous matter.” Fed.R.Civ.P. 12(f). The decision to grant

or deny a motion to strike lies within the sound discretion of the

trial court. Admin'rs of the Tulane Educ. Fund v. Biomeasure,

Inc., 2011 WL 3268108, at *2 (E.D.La. July 28, 2011)(citing Tarver

v. Foret, 1996 WL 3536, at *1 (E.D.La. Jan. 3, 1996)). “[M]otions

to strike under Rule 12(f) are disfavored and ‘should be used

sparingly by the courts' because they are considered a ‘drastic

remedy to be resorted to only when required for the purposes of

justice.’ ” Id. (quoting Pan–Am. Life Ins. Co. v. Gill, 1990 WL

58133, at *2 (E.D.La. Apr. 27, 1990)); accord Harris v. USA Ins.

Companies, 2011 WL 3841869, at *1 (E.D.La. Aug. 30, 201). “A motion

to   strike   should    be    granted    only     when   ‘the   allegations   are

prejudicial     to      the      defendant        or     immaterial     to    the

lawsuit.’” Harris, 2011          WL    3841869,    at    *1(quoting Johnson    v.

Harvey, 1998    WL     596745,    at    *7   (E.D.La.1998)).     “[A]   district

court's order striking pleadings does not control the issues of

materiality and relevancy that govern the admissibility of the

evidence.... The plaintiffs need not plead these matters.” Id.
        Immateriality is established by showing that the challenged

allegations “can have no possible bearing upon subject matter of

the    litigation.” Bayou             Fleet    P'ship,     LLC     v.    St.   Charles

Parish, 2011 WL 2680686,                  at          *5         (E .D.La.          Jul.

8, 2011)(quoting Sadler v. Benson Motors Corp., 1997 WL 266735, at

*1 (E.D.La.1997)). The court will not decide a disputed question

of    fact   on    a    motion   to    strike. Gonzalez      v.    State     Farm   Mut.

Auto. Ins. Co., 2011 WL 2607096, at *5 (E.D.La. July 1, 2011).

       Defendants raise several arguments in its motion, arguing the

motion to strike is necessary and should be granted to promote

efficiency        and    judicial      economy   by    narrowing        discovery   and

streamlining the issues for trial. Rec. Doc. 176-2 at 11. The only

claims before the Fifth Circuit were Magee’s § 1983 claims against

Reed (in both his official and personal capacities) for false

imprisonment, free speech retaliation, and procedural due process

violations, and against Cox for free speech retaliation. Magee v.

Reed, 912 F.3d 820, 822 (5th Cir. 2019).                   The issues before this

court are clear. Therefore, the motion to strike the complaint and

the first amended complaint are moot as the only issues before

this court are those that were appealed and subsequently remanded

by the Fifth Circuit.

       New Orleans, Louisiana this 14th day of February, 2020


                                          ___________________________________
                                          SENIOR UNITED STATES DISTRICT JUDGE
